Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153906                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                   SC: 153906                                        Justices
  In re CM and AM, Minors.                                         COA: 322913
                                                                   Mackinac CC Family Division:
                                                                   2012-006082-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the April 7, 2016
  judgment and May 23, 2016 order of the Court of Appeals is considered and, pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment
  of the Court of Appeals. The Court of Appeals erred by reading this Court’s October 28,
  2015 remand order as “calling for a decision on the merits regardless of any such
  procedural concerns.” We further REMAND this case to the Court of Appeals to
  reconsider Mackinac County’s motion to intervene. If the Court of Appeals grants the
  motion to intervene, it shall then permit the filing of Mackinac County’s motion for
  reconsideration. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2016
           s1122
                                                                              Clerk